EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, DO TE KIM, on 05/16/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
displaying, by a computing device, a page comprising a plurality of elements;
monitoring, by the computing device, interaction with at least one element of the plurality of elements in the displayed page;
determining, by the computing device, a topic based on the monitored interaction with the at least one element of the plurality of elements in the displayed page;
responsive to determining the topic[[,]]:
identifying one or more files related to the determined topic; and
re-rendering the displayed page, the re-rendered displayed page including a filename of a file of the identified one or more files, the filename configured to provide access to the file in response to an input received on the filename;
detecting, by the computing device, user interaction with the filename;
requesting, by the computing device, recommendations based on the topic and the  in response to the detected user interaction;
receiving, by the computing device, one or more filenames of one or more recommended files in response to the requested recommendations; and
re-rendering, by the computing device, the re-rendered displayed page to include the one or more filenames of the recommended files in a file zone in the re-rendered displayed page.
2.	(Previously Presented) The method of claim 1, wherein the filename is provided in the file zone.
3.	(Previously Presented) The method of claim 1, wherein identifying one or more files related to the determined topic is based on a term frequency-inverse document frequency.
4.	(Canceled) 
5.	(Previously Presented) The method of claim 1, wherein the recommended one or more files are from applications accessible by a single sign-on (SSO) of the user.
6.	(Previously Presented) The method of claim 1, wherein the recommended one or more files are determined using a content collaborative filtering (CF) technique.
7.	(Previously Presented) The method of claim 1, wherein the one or more filenames of the recommended one or more files are displayed in the file zone as an ordered list based on relevancy of the recommended one or more files to the determined topic.
8.	(Currently Amended) A system comprising:
a memory; and
one or more processors in communication with the memory and configured to[[,]]:
display a page comprising a plurality of elements;
monitor interaction with at least one element of the plurality of elements in the displayed page;
determine a topic based upon the monitored interaction with the at least one element of the plurality of elements in the displayed page;
responsive to determination of the topic[[,]]:
identify one or more files related to the determined topic; and
re-render the displayed page, the re-rendered displayed page including a filename of a file of the identified one or more files, the filename configured to provide access to the file in response to an input received on the filename;
detect user interaction with the filename;
request for recommendations based on the topic and the  in response to the detected user interaction;
receive one or more filenames of one or more recommended files in response to the requested for recommendations; and
re-render the re-rendered displayed page to include the one or more filenames of the one or more recommended files in a file zone in the re-rendered displayed page.
9.	(Previously Presented) The system of claim 8, wherein the filename is provided in the file zone.
10.	(Previously Presented) The system of claim 8, wherein to identify one or more files related to the determined topic is based on a term frequency-inverse document frequency.
11.	(Canceled) 
12.	(Previously Presented) The system of claim 8, wherein the recommended one or more files are from applications accessible by a single sign-on (SSO) of the user.
13.	(Previously Presented) The system of claim 8, wherein the recommended one or more files are determined using a content collaborative filtering (CF) technique.
14.	(Previously Presented) The system of claim 8, wherein the one or more filenames are displayed in the file zone as an ordered list based on relevancy of the one or more files to the determined topic.
15.	(Currently Amended) A method comprising:
displaying, by a computing device, a page comprising a plurality of elements, at least one element of the plurality of elements configured to provide access to a subpage of the page;

monitoring, by the computing device, interaction with at least one element of the plurality of elements in the displayed page;
determining, by the computing device, a topic based on the monitored interaction with the at least one element of the plurality of elements in the displayed page;
responsive to determining the topic:
identifying one or more files related to the determined topic; and
re-rendering, by the computing device, the displayed page, the re-rendered displayed page including a filename of a file of the identified one or more files such that contents of the file is accessible in response to input received on the filename;
detecting, by the computing device, user interaction with the filename;
requesting, by the computing device, recommendations based on the topic and the  in response to the detected user interaction;
receiving, by the computing device, one or more filenames of one or more recommended files in response to the requested recommendations; and
re-rendering, by the computing device, the re-rendered displayed page to include the one or more filenames of the one or more recommended files in a file zone or in a different file zone in the re-rendered displayed page.
16.	(Currently Amended) The method of claim 15, wherein retrieved via an input on the at least one element displayed on the page.
17.	(Previously Presented) The method of claim 15, wherein the filename is provided in a file zone in the displayed page, wherein the file zone is configured to display one or more filenames of one or more files related to the determined topic.
18.	(Canceled) 
19.	(Canceled) 
20.	(Currently Amended) The method of claim [[19]]15, wherein the one or more filenames of the one or more recommended files are displayed in the file zone as a ranked list based on relevancy of the recommended one or more files to the determined topic.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a re-rendered displayed page is re-rendered to include one or more filenames of one or more recommended files in a file zone in the re-rendered displayed page, wherein the one or more filenames of the one or more recommended files is received in response to requested recommendations based on a topic and the filename in response to detected user interaction with a filename in the re-rendered displayed page as recited in claims 1, 8 & 15. Thus, claims 1, 8 & 15 are allowed. Dependent claims 2-3, 5-7, 9-10, 13-14, 16-17 & 20 are allowed at least by virtue of their dependencies from claims 1, 8 & 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 17, 2022